UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-7410


ROBERT S. BALLARD,

                 Plaintiff - Appellant,

          v.

MARTA M. KALINSKI, Dr.,

                 Defendant - Appellee,

          and

NC DEPT. OF PUBLIC SAFETY; PAULA SMITH, Dr., Director of
Health Services,

                 Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Frank D. Whitney,
Chief District Judge. (5:13-cv-00175-FDW)


Submitted:   December 15, 2015               Decided:    December 18, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,      and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Robert S. Ballard, Appellant Pro Se.   Joseph Brandon Adams,
Ginger Bagley Hunsucker, CRANFILL, SUMNER & HARTZOG, LLP,
Raleigh, North Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Robert   S.    Ballard    appeals    the    district      court’s   order

granting summary judgment to Appellee in his 42 U.S.C. § 1983

(2012)   action.     We   have   reviewed       the   record    and   find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        Ballard v. Kalinski, No. 5:13-cv-00175-

FDW (W.D.N.C. Aug. 27, 2015).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                      AFFIRMED




                                    3